Citation Nr: 1434146	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-24 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right knee patellofemoral syndrome.  

2.  Entitlement to an initial compensable evaluation for left knee patellofemoral syndrome.  

3.  Entitlement to service connection for bilateral foot spurs.

4.  Entitlement to service connection for left Achilles tendonitis. 

5.  Entitlement to service connection for bilateral great toe fracture residuals.

6.  Entitlement to service connection for a low back condition.

7.  Entitlement to service connection for a skin condition, to include seborrhea dermatitis.

8.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease.

9.  Entitlement to service connection for a left shoulder disorder.

10.  Entitlement to service connection for costochondritis/chest pain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to August 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in August 2012.  A copy of that hearing transcript has been associated with the file.  In August 2012, additional evidence was added to the file which was accompanied by a waiver.  Additional evidence was also added to the file in January 2013, which was apparently intended to be waived; however, this evidence is not pertinent to any of the claims on appeal in any event.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS does not reveal any additional information or evidence pertinent to the claims on appeal.  

As reflected on the title page, some of the issues on appeal have been more liberally recharacterized in a manner more favorable to the Veteran, consistent with the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

The issues of entitlement to service connection for a skin condition, a gastrointestinal disorder, a left shoulder disorder, a low back condition and for costochondritis/chest pain, as well as claim for initial compensable ratings for service-connected right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not manifested a current disability of bilateral foot spurs, or objective indications of a chronic compensable foot disability, during the appeal period.

2.  The Veteran has not manifested a current disability of left Achilles tendonitis, or objective indications of a chronic compensable disability, during the appeal period.

3.  The Veteran has not manifested a current disability of bilateral great toe fracture residuals, or objective indications of a chronic compensable disability, during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bilateral foot spurs have not been met.  38 U.S.C.A. §§, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for a grant of service connection for left Achilles tendonitis have not been met.  38 U.S.C.A. §§, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The criteria for a grant of service connection for bilateral great toe fracture residuals have not been met.  38 U.S.C.A. §§, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims (on the merits) in September 2007 correspondence, wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration. With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was also provided with notice of the type(s) of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in the September 2007 correspondence. 

With respect to the claims for initial compensable rating for bilateral knee disabilities, these claims arise from the Veteran's disagreement with the initial disability rating following the grant of service connection for these conditions.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

The Board observes that subsequent adjudication of all of the claims on appeal was undertaken in a Statement of the Case (SOC) issued in May 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in an SOC).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims being adjudicated herein on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service private treatment TRICARE records were obtained.  The Veteran was afforded a QTC examination in 2007 and the file contains copious subsequent evidence relating to the symptoms and treatment associated with the Veteran claimed conditions. 

In addition the Veteran provided hearing testimony before the undersigned Acting Veterans Law judge in August 2012.  A transcript of that hearing is on file.  Additional evidence was added to the file at the hearing, which was accompanied by a waiver.  The provisions of 38 C.F.R. § 3.103(c)(2) require that the Veterans Law Judge (VLJ) or Acting VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2012 hearing, the undersigned enumerated all issues on appeal.  In addition, information was solicited regarding the currently manifested symptoms, the history of the variously claimed conditions, and treatment received in and since service.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate several of the claims on appeal based on the current record.

With respect to the service connection claims bilateral foot spurs, left Achilles tendonitis, bilateral great toe fracture residuals, and for a low back condition, all being adjudicated herein, there is no duty on the part of VA to provide any additional assistance such as requesting another medical examination or opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorders in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected condition and the currently claimed disorder.  

Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that he has the aforementioned currently claimed conditions.  In particular, since the VA examination provided in October 2007, the Board finds no subsequent lay or medical evidence of record which suggests that the Veteran's clinical picture has changed to the extent to question the findings in October 2007.  Given this matter of record, there is no competent evidence on file establishing that the aforementioned claimed conditions may be associated with the claimant's active military service.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion). 

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Service Connection

Generally, in order to prevail on the issue of service connection, there must be competent evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Foot spurs, left Achilles tendonitis, fracture residuals and a low back condition, to the extent that the manifestations do not include arthritis, are not among the chronic diseases listed at 38 C.F.R. § 3.309(a).  Thus, the provisions of 38 C.F.R. § 3.303(b) are not applicable in this case.

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War as defined in 38 C.F.R. § 3.2 and 38 C.F.R. § 3.17(a)(1)(ii).  Thus, he is deemed a "Persian Gulf veteran" for the purposes of being eligible for consideration of compensation for certain disabilities due to undiagnosed illnesses.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317. 

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(b).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(b)(3). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(b)(4).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

A qualifying chronic disability shall be rated using evaluation criteria from part 4 of Chapter 38 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(b)(5).

Signs or symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss and/or (13) menstrual disorders. 

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus

A February 4, 2010 Veterans Benefits Administration (VBA) Training Letter 10-01 (TL10-01), entitled Adjudicating Claims Based on Service in the Gulf War and Southwest Asia, instructs that, if an examiner has determined the Veteran's disability pattern to be either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then service connection cannot be granted under 38 C.F.R. § 3.317 and may only be granted if the medical evidence is sufficient to establish service connection on a direct basis.  See generally Combee v. Principi, 34 F.3d 1039, 1043 (1994).

The VBA Training Letter 10-01 also advises that special efforts and inquiries may be necessary when procuring medical evidence in these claims because of the difficulties involved with determining whether or not a diagnosis has been established, including non-medical and lay statements which may constitute probative evidence by describing changes in the Veteran's appearance, physical abilities, and mental or emotional status.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Foot Spurs, Left Achilles Tendonitis, and Bilateral Great Toe Fracture Residuals

The Veteran filed an application for service connection for bilateral foot/toe spurs, left Achilles tendonitis, and pain from a right broken big toe, in July 2007.  

The STRs reflect that on July 23, 1992, the Veteran complained of left Achilles heel pain, assessed as tendonitis.  This was described as resolved on July 27, 1993 and a profile restricting running, jumping, climbing and hiking was rescinded; there were no subsequent complaints or diagnoses of Achilles tendonitis.  The Veteran sustained a left hallux distal phalanx fracture in June 1990 after dropping a hose on the left great toe.  In April 2006, the Veteran was treated for a right great toe fracture.  In January 2007, the Veteran complained of discomfort and decreased range of motion in the right great toe.  Joint pain was assessed and a bone spur was noted. 

Examination reports of April 1993, January 1999, June 2002, and November 2006 are all negative for any clinical abnormality of the feet.  The 1993, 2002, and 2006 reports all reflect that the Veteran denied having foot trouble.  

Upon QTC examination of October 2007, the Veteran gave a history of bilateral calcaneal spurs, indicating that this condition had been diagnosed 15 years previously.  The Veteran complained of constant pain in the plantar aspect of the calcaneal region bilaterally, occurring on activity, and relieved with rest and/or medication.  X-ray films of the feet were negative.  Examination of the feet revealed no deformity, and no evidence of deformities or conditions including pes planus, hallux valgus/rigidus, or pes cavus.  The examiner concluded that there was no diagnosis or pathology related to bilateral calcaneal spurs on examination.  

The Veteran also gave a history of bilateral great toe fractures in 1988 (left) and 2006 (right).  It was noted that these injuries were managed conservatively without the need for surgery.  The report reflected that current symptoms were absent, there was no functional impairment, and that there was no current treatment for this.  The Veteran also stated that left calcaneal tendonitis had been diagnosed in 1992.  It was noted that the condition was managed conservatively without the need for surgery.  The report reflected that there were no current symptoms, treatment, or functional impairment.  X-ray films of the left ankle and right and left tibia/fibula were negative.  Range of motion of the ankles was full bilaterally.  The examiner concluded that there was no diagnosis or pathology related to bilateral great toe fractures or left calcaneal tendonitis on examination. 

The Veteran presented testimony at a Board hearing held in August 2012.  He noted that he had been assigned on numerous deployments including to Kosovo, Bosnia, Rwanda, and Liberia.  He also mentioned that he had made 100 or so parachute jumps often carrying packs between 20 and 50 pounds, causing significant stress to the joints.  The Veteran mentioned problems with the toes and Achilles, but did not specifically identify any problems or treatment relating to the feet.  He indicated that during the 2007 examination, the examiner may not have misunderstood that while symptoms many not have been shown at that time, symptoms periodically manifested, using the skin, stomach, and knee conditions as examples. 

Additional evidence was provided for the file in 2012, consisting of private medical records (TRICARE) dated between 2008 and 2012.  There is no indication of complaints, treatment or a diagnosis involving the ankles, feet, toes or Achilles in those records.  

Analysis

After review of the entire evidentiary record, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has manifested a current disability of the feet, claimed as foot spurs; left Achilles tendonitis, residuals of bilateral great toe fractures/injuries; or objective indications of a chronic compensable disability relating to any of those claimed conditions, during the appeal period.

The Veteran has provided credible testimony regarding experiencing pain symptoms in the area of the feet, (primarily identifying the toes, ankles and Achilles as painful) in conjunction with service with the special ops, including making dozens of parachute jumps.  However, the Veteran does not appear to possess the requisite medical training and expertise to diagnose or opine as to the etiology of his pain symptoms.  In this respect, diagnoses of foot spurs and left Achilles tendonitis, as well as identifying clinical residuals of bilateral great toe fractures are not the type of conditions that are readily amenable to lay diagnosis.  Rather, there necessarily has to be supporting medical evidence, which in this instance there is not.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (reiterating this axiom in a claim for rheumatic heart disease).  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)

Significantly, upon QTC examination of 2007, the Veteran's only complaints consisted of constant pain in the plantar aspect of the calcaneal region bilaterally, occurring on activity, and relieved with rest and/or medication.  Physical examination findings of the feet, toes, ankles and Achilles were negative, as were X-ray films.  Ultimately, the examiner concluded that there was no diagnosis or pathology related to bilateral calcaneal spurs, bilateral great toe fractures or left calcaneal tendonitis on examination.  

To the extent that the Veteran's contentions are deemed competent evidence in support of the claim, the Board finds that the findings and opinions of the QTC examiner holds substantially greater probative value than the Veteran's lay self-diagnosis, as this examiner has greater expertise and training than the Veteran in diagnosing an orthopedic disorder, and has based the opinions, in part, on negative physical examination findings and X-ray films which could reflect the classic findings to support the existence of the claimed conditions.  As the conclusions reached by the VA examiner in 2007 were based on review of the Veteran's lay history and STRs, as well as physical examination and X-ray films results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, Board finds no adequate basis to reject the examination findings based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  To the extent that it is argued that the examiner misunderstood some of information provided on examination, this would have no bearing on whether physical examination findings revealed evidence of current clinical disability.

As mentioned, the Veteran has report having constant pain in the plantar aspect of the calcaneal region bilaterally which, arguably - pursuant to 38 U.S.C.A. § 1117, could be subject to service connection as an undiagnosed illness.  However, the Board finds insufficient evidence to establish the presence of objective indications of a chronic compensable disability to warrant service connection on a presumptive basis.  See Gutierrez v. Principi, 19 Vet. App. 1, 9 (2004) (holding that "[o]bjective medical evidence is not required for an award of service connection under section 1117.")

In this respect, the Veteran's is clearly competent to describe symptoms of pain in the plantar aspect of the calcaneal region bilaterally.  There are no specific criteria for evaluating this condition under VA's Schedule for Ratings.  See 38 C.F.R., Part 4.  Thus, the Veteran's condition must be rated analogously to a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5).

Here, the 2007 physical examination and X-ray film findings demonstrated no objective indications of compensable disability caused by the pain in the plantar aspect of the calcaneal region bilaterally.  For example, the Veteran would not be entitled to a minimum, compensable rating for rating by analogy to moderately limited motion of the ankle under 38 C.F.R. § 4.71, Diagnostic Code 5271 as there was no ankle limitation of motion shown.  

Additionally, no actual functional or clinical impairment relating to the foot, toe, ankle or Achilles disability was shown on examination of 2007; as such there is no basis for a compensable rating under Diagnostic Codes 5272-74 (impairment of the ankle), for disability of the foot/toes under Diagnostic Codes 5276-5284 or even a minimum rating under 38 C.F.R. § 4.59 for objectively demonstrated painful, unstable or malaligned joint.  See 38 C.F.R. § 4.71a.  Moreover, as there are no bony or tendon abnormalities, a rating by analogy to arthritis (Diagnostic Code 5003) would not be appropriate given the facts of this case.  The criteria for fibromyalgia, which involves musculoskeletal pain and tender points, could be potentially analogous for many claims under section 1117.  See Stankevich v. Nicholson, 19 Vet. App. 470, 471-472 (2006).  However, the Veteran has not described the need for "continuous medication" to control his symptoms.  As such, the Veteran does not meet the criteria for a compensable evaluation under Diagnostic Code 5025.  

Overall, the Board finds that the Veteran does not meet the requirements of objective indications of a chronic compensable disability for the presumptive service connection purposes of 38 C.F.R. § 3.317. 

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim.  Unlike McClain, the Board finds that the Veteran's reported conditions have not constituted a chronic diagnosable disability for any time during the appeal period or contemporaneous in time to the appeal period.  In this regard, the Veteran filed his service connection claims for a current disability of the feet, claimed as foot spurs; left Achilles tendonitis, or residuals of bilateral great toe fractures, in July 2007.  As mentioned previously, the 2007 QTC examination found was no diagnosis or pathology related to bilateral calcaneal spurs, bilateral great toe fractures, or left calcaneal tendonitis, on examination.  Further, TRICARE records dated between 2008 and 2012 are entirely negative for complaints, treatment or a diagnosis involving the ankles, feet, toes or Achilles.   

In sum, the Board finds that a preponderance of the evidence establishes that the Veteran has not manifested the disabilities claimed as bilateral foot spurs, left Achilles tendonitis, or bilateral great toe fracture residuals; or objective indications of a chronic compensable disability, during the appeal period.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  As such, these claims must be denied.



ORDER

Entitlement to service connection for bilateral foot spurs is denied.

Entitlement to service connection for left Achilles tendonitis is denied. 

Entitlement to service connection for bilateral great toe fracture residuals is denied.


REMAND

The Veteran seeks to establish entitlement to service connection for: a skin condition, to include seborrhea dermatitis; gastroesophageal reflux disease; a left shoulder disorder; a low back condition; and for costochondritis, based on conditions treated during service.  He also seeks initial compensable ratings for service-connected right and left knee disabilities.  

The Veteran is deemed a "Persian Gulf veteran" for the purposes being eligible for consideration of compensation for certain disabilities due to undiagnosed illnesses.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

The Board notes that STRs reflect that a skin condition, to include seborrhea dermatitis; gastroesophageal reflux disease; a left shoulder disorder; and for costochondritis, were all treated during service.  In July 1992, the Veteran was treated for contact dermatitis; in March 2006 he was treated for a rash and hives, and in January 2007, seborrhea dermatitis in the facial area was diagnosed.  In March 1995, the Veteran was treated for possible gastroesophageal reflux disease (GERD).  GERD was subsequently treated in August 2002 and May 2005, and in February 2006 findings suggestive of reflux esophagitis were reported.  In April 1994, the Veteran was seen with a 3-week history of left shoulder pain, assessed as impingement.  Left shoulder strain was treated again in March 1995.  The Veteran was initially seen for left-sided chest pain in December 1988.  He was treated for diagnosed costochondritis in May 1992, April 2002, and for left-sided chest wall pain in August 2002.   

Upon QTC examination of October 2007, the Veteran gave a history of the aforementioned conditions in-service.  The examiner determined that there could be no diagnosis made of any of the Veteran's claimed conditions, as there was no pathology on examination.  

Subsequently, TRICARE medical records dated from 2008 to 2012 were added to the file.  In pertinent part, the records show that the Veteran sought treatment for a skin condition (July 2012), a gastroesophageal disorder (May and June 2011); a left shoulder disorder (undated referral for left arm pain and July 2012 referral for causalgia); and for chest pain (May and June 2009).  In hearing testimony provided in 2012, the Veteran indicated that during the 2007 examination, the examiner may not have misunderstood that while symptoms many not have been shown at that time, symptoms periodically manifested, using the skin, stomach, and knee conditions as examples.  The TRICARE records would suggest the same. 

With respect to the low back, the STRs reflect that on May 4, 1993, the Veteran complained of a 1-day history of low back pain, without radicular pain, numbness, or reports of injury/trauma, assessed as myalgia.  X-ray films of the lumbar spine taken on May 7, 1993 revealed no abnormality.  On May 17, 1993, the Veteran was seen for a follow-up, at which time he reported feeling better, but still had back pain.  A May 24, 1993, entry shows that the Veteran was feeling better and an assessment of "improved" was made.  There were no subsequent complaints or diagnoses relating to the low back.  No chronic back disability is subsequently shown, to include the 2007 VA examination.

However, in September 2008, private imaging of the lumbar spine was undertaken in conjunction with a history of back pain.  Five views of the lumbar spine revealed no bony injury and disc spaces of normal height.  A back pain pathology of a muscular nature was not ruled out.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the remaining service connection claims, based on the Veteran's contentions and TRICARE records reflective of current treatment for skin, gastrointestinal, low back and left shoulder disorders, as well as for chest pain, the Board has found sufficient bases to warrant additional development pursuant to the duty to assist, specifically finding that the Veteran should be afforded new VA examinations in order to determine the nature and etiology of these claimed disorders.   

With respect to the Veteran's service-connected bilateral knee conditions, the Veteran seeks initial compensable ratings.  It appears that the initial rating was largely based on findings made during a 2007 QTC examination, at which time the knees were essentially asymptomatic.  In his 2012 hearing testimony, the Veteran acknowledges having periodic knee symptoms, to include soreness and cracking.  

It has now been almost 7 years since the Veteran's knees have been comprehensively evaluated by VA.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, given the amount of time which has passed since the last examination of the knees was completed, the Board believes that supplemental information is required prior to the adjudication of the claims on appeal and that a current evaluation of the Veteran's knee disabilities would prove helpful in adjudicating the merits of his increased rating claims.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Additionally, while on remand, the Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claims.  It is clear that post-service, the Veteran has primarily received treatment through TRICARE.  In order to insure that the record is complete, all identified records, as well as TRICARE records dated from 2007 forward, should be obtained for consideration in his appeal.  On remand, the RO should assist the Veteran in obtaining and associating these records with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claims for skin, gastrointestinal and left shoulders disorders, as well as for chest pain; and for his bilateral knee disabilities.  A specific request for all TRICARE records dated from 2007 forward should also be made.  

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed skin disorder. 

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should also include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the claimed skin disorder, as well as its associated historic and current symptoms should be elicited and recorded.  The examiner is asked to furnish an opinion with respect to the following questions: 

	(A) Provide a diagnosis relating to the Veteran's claimed skin disorder.  If no diagnosis is warranted, explain the reasons why.

	(B) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that any currently diagnosed skin disorder had its onset during service (verified from August 1987 to August 2007); or is otherwise etiologically related to service, to include as associated with various skin symptoms and conditions treated during service.  

	(C) In the alternative, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a manifestation of an undiagnosed illness or other disability resulting from his service in the Persian Gulf. 

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed gastrointestinal disorder, to include GERD. 

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should also include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the claimed gastrointestinal disorder, as well as its associated historic and current symptoms should be elicited and recorded.  The examiner is asked to furnish an opinion with respect to the following questions: 

	(A) Provide a diagnosis relating to the Veteran's claimed gastrointestinal disorder.  If no diagnosis is warranted, explain the reasons why.

	(B) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that any currently diagnosed gastrointestinal disorder had its onset during service (verified from August 1987 to August 2007); or is otherwise etiologically related to service, to include as associated with various gastrointestinal symptoms and conditions treated during service.  

	(C) In the alternative, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a manifestation of an undiagnosed illness or other disability resulting from his service in the Persian Gulf. 

4.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed left disorder and low back disorders. 

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should also include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the claimed left shoulder and low back disorders, as well as its associated historic and current symptoms should be elicited and recorded.  The examiner is asked to furnish an opinion with respect to the following questions: 

	(A) Provide a diagnosis relating to the Veteran's claimed left shoulder disorder.  If no diagnosis is warranted, explain the reasons why.

	(B) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that any currently diagnosed left shoulder disorder had its onset during service (verified from August 1987 to August 2007); or is otherwise etiologically related to service, to include as associated with left shoulder symptoms and conditions treated during service, and/or  resulting from over dozens of parachute jumps which occurred therein.  

	(C) In the alternative, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a left shoulder pain manifestation of an undiagnosed illness or other disability resulting from his service in the Persian Gulf.

	(D) Provide a diagnosis relating to the Veteran's claimed low back disorder.  If no diagnosis is warranted, explain the reasons why.

	(E) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that any currently diagnosed low back disorder had its onset during service (verified from August 1987 to August 2007); or is otherwise etiologically related to service, to include as associated with low back symptoms and conditions treated during service, and/or  resulting from over dozens of parachute jumps which occurred therein.  

	(F) In the alternative, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a low back pain manifestation of an undiagnosed illness or other disability resulting from his service in the Persian Gulf.

5.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his costochondritis/chest pain. 

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should also include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the claimed costochondritis/chest pain, as well as its associated historic and current symptoms should be elicited and recorded.  The examiner is asked to furnish an opinion with respect to the following questions: 

	(A) Provide a diagnosis relating to the Veteran's claimed costochondritis/chest pain.  If no diagnosis is warranted, explain the reasons why.

	(B) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that any currently diagnosed costochondritis/chest pain had its onset during service (verified from August 1987 to August 2007); or is otherwise etiologically related to service, to include as associated with symptoms and conditions treated during service, and/or resulting from over dozens of parachute jumps which occurred therein.  

	(C) In the alternative, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a manifestation of an undiagnosed illness or other disability resulting from his service in the Persian Gulf.

** As pertains to all requested examinations, any specific protocols applicable to Persian Gulf War Syndrome claims should be followed by the RO/AMC and the examiner.

In answering the questions posed above, the examiner(s) is/are advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining trauma/an injury in service, and that lay reports, to the extent made, must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so. 

A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  If an examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner(s) should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

6.  The RO should also arrange for the Veteran to undergo a VA joints examination, by an appropriate medical professional, to obtain information to assess the symptoms and severity associated with his service-connected right and left knee disabilities. 

The entire claims file, to include a complete copy of this remand, folder and a copy of this REMAND, must be made available to and reviewed by the physician in conjunction with the examination.  In addition, the examiner is requested to elicit and record in the examination report the Veteran's lay statements relating to the nature, frequency and severity of his knee symptoms.  The use of any assistive devices should be recorded.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail. 

	(A) Diagnose all conditions relating to the right and left knees.

	(B) Describe all symptoms associated with the service-connected right and left knee disabilities, as well as the severity of each symptom.  In this regard, range of motion studies shall be conducted (measured in degrees, with any negative value). The examiner should also address whether each knee exhibits weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of range of motion loss due to any weakened movement, excess fatigability, or incoordination, as well as discuss the overall level of functional impairment attributable to these factors. 

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when each knee is used repeatedly over a period of time.  This determination should also, if feasible, be described in terms of the degree of likely additional range of motion loss due to pain on use or during flare-ups. 

	(C) The examiner shall also state whether there is any instability/subluxation of ach knee and if so, the severity of such should be described as slight, moderate, or severe.  The examiner shall additionally indicate whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into each knee joint.  The presence or absence of any ankylosis, favorable or unfavorable, to include the degree of any such shown in flexion or extension, should be reported. 

In answering all of the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so. 

The examiner should set forth all examination findings, as well as testing results (if any), along with complete rationale for the conclusions reached, in the report. 

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the claims remaining on appeal.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


